MEMORANDUM DECISION
      ON REHEARING
      Pursuant to Ind. Appellate Rule 65(D),                                         FILED
      this Memorandum Decision shall not be                                     Aug 08 2019, 8:03 am

      regarded as precedent or cited before any                                      CLERK
                                                                                 Indiana Supreme Court
      court except for the purpose of                                               Court of Appeals
                                                                                      and Tax Court
      establishing the defense of res judicata,
      collateral estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Megan Shipley                                           Curtis T. Hill, Jr.
      Marion County Public Defender Agency                    Attorney General of Indiana
      Appellate Division                                      Caroline G. Templeton
      Indianapolis, Indiana                                   Deputy Attorney General
                                                              Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Allan H. Walker, Jr.,                                   August 8, 2019
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              18A-CR-2305
              v.                                              Appeal from the Marion Superior
                                                              Court
      State of Indiana,                                       The Honorable Mark D. Stoner,
      Appellee-Plaintiff.                                     Judge
                                                              Trial Court Cause No.
                                                              49G06-1705-MR-16621



      Bailey, Judge.


[1]   Allan Walker, Jr. (“Walker”) petitions for rehearing following our affirmation

      of his conviction for Murder. In relevant part, he asks that we strike the
      Court of Appeals of Indiana |Memorandum Decision on Rehearing 18A-CR-2305 | August 8, 2019         Page 1 of 2
following language in Paragraph 21: “The two other men were never identified,

raising an inference that Walker made no effort to implicate the shooter.”

Because there was testimony that Walker provided police with a name (albeit

one which did not lead to the identification of a shooter) and because the

challenged reference may be seen as commentary upon Walker’s exercise of his

right to remain silent, we delete the objectionable language. In all other

respects, we affirm our original opinion.


Riley, J., and Pyle, J., concur.




Court of Appeals of Indiana |Memorandum Decision on Rehearing 18A-CR-2305 | August 8, 2019   Page 2 of 2